DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        KEVIN BRIAN LYNCH,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1145

                              [August 1, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feur, Judge; L.T. Case Nos.
14CF001090AMB,            14CF008529AMB,             14CF008584BMB,
14CF008590AMB, 14CF008595AMB & 14CF008603AMB.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

  No Appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.